DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-16 in the reply filed on July 1, 2022 is acknowledged.  The traversal is on the ground(s) that all the claims share a technical feature.  This is not found persuasive because the process as recited in claim 17 requires a target gas and a secondary gas wherein a semiconductor material is configured to interact with the target and secondary gases.  These features are not required by the limitations of claims 1-16, thus the claims do not share a special technical feature.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 6 is objected to because of the following informalities:  claim 6 recites a top gate thin film transistor, but subsequently describes the transistor as a bottom gate thin film transistor (BG-TFT).  Appropriate correction is required.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.
	
The Examiner notes that the limitations of claim 15 are conditional as the different responses require the presence of 1-methylcyclopropene.  The sensor as claimed is not required to react with, or detect any particular gas, thus the response in the presence of 1-methylcyclopropene only occurs under conditions in which 1-methylcyclopropene is present.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 7, 8, 10, 11, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al (Scientific Reports, 6: 20671, 2016) in view of Cobianu et al., (US 2017/0067849).
Regarding claims 1 and 15, Feng et al., teach a gas sensor comprising source and drain electrodes (Materials and device fabrication, page 7), a semiconductor layer in electrical contact with the source and drain electrodes (Materials and device fabrication, page 7), a self-assembled monolayer (blocking layer) on the surface of the source and drain electrodes (Materials and device fabrication, page 7), and a processor configured to process the concentration of a gas in the atmosphere (Readout circuit board, page 7).  With respect to claim 15, the Examiner notes that the limitations of the claim are conditional, as the presence of a particular gas if not required to occur in the presence of the sensor.  Feng et al., do not teach an array of gas sensors wherein a first gas sensor does not comprise a blocking layer.
Cobianu et al., teach a gas sensor including a field effect transistor comprising a first sensor comprises a sensing layer without a blocking layer, and a second sensor having a blocking layer (paragraph 0004).  Cobianu et al., teach that it is advantageous to provide sensors with and without a blocking layer as a means of providing a reference sensor by which an output signal representative of exposure to a gas can be compared (paragraph 0005).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Feng et al., to include first and second sensors wherein one of the sensors is reference sensor in order to compare output signals representative of exposure to a gas as taught by Cobianu et al.
Regarding claim 2, Feng et al., teach thin film transistors having source and gain electrodes (Materials and device fabrication, page 7).
Regarding claims 3 and 4, Feng et al., teach bottom gate and bottom contact thin film transistors (Materials and device fabrication, page 7, figure 1).
Regarding claim 7, Feng et al., teach organic field effect transistors having an organic semiconducting layer (Materials and device fabrication, page 7).
Regarding claim 8, Feng et al., teach sensors that change resistance in response to changes in ambient environment (NH3 sensing system, pages 7-8) which meets the definition of a chemiresistor.
Regarding claims 10 and 11, Feng et al., teach the blocking layer as a self-assembled monolayer comprising perfluorobenzenethiol (Materials and device fabrication, page 7).
Regarding claims 13 and 14, Feng et al., teach the semiconductor layer in direct contact with the blocking layer and electrodes (Materials and device fabrication, page 7, figure 1).
Regarding claim 16, Feng et al., teach a change in the output of drain current (Readout circuit board, page 7).
Claim(s) 5, 6, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al (Scientific Reports, 6: 20671, 2016) in view of Cobianu et al., (US 2017/0067849) as applied to claims 2, 3, and 11 above, and further in view of Kitamura et al., (US 2015/0166560).
Regarding claims 5, 6, and 12, Feng et al., in view of Cobianu et al., do not teach top contact, top gate, thin film transistors having electrodes comprised of gold.
Kitamura et al., teach organic thin film transistors wherein the transistors can be arranged as top contact/top contact transistors (paragraph 0094).  Kitamura et al., also teach that electrodes can be made from various conductive materials including gold (paragraph 0094).  The Examiner is reading this combination as applying a known technique to a known device to yield predictable results which would have been obvious to one of ordinary skill in the art (MPEP 2141 III D).  Reference to Kitamura et al., clearly teach the top contact/top gate arranged and gold electrodes, thus one of ordinary skill in the art would have found it obvious to form a thin film transistor in the manner described by the prior art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Feng et al., in view of Cobianu et al., to utilize the top contact/top gate arrangement, and electrodes comprised of gold as taught by Kitamura et al., as applying a known technique to a known device to yield predictable results requires only routine skill in the art.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al (Scientific Reports, 6: 20671, 2016) in view of Cobianu et al., (US 2017/0067849) as applied to claim 8 above, and further in view of Kitamura et al., (US 2009/0224235).
Regarding claim 9, Feng et al., in view of Cobianu et al., do not teach a vertical chemiresistor.
Kitamura et al., teach an organic thin film transistor wherein the transistor may have a vertical structure (paragraph 0022).  The Examiner is reading this combination as applying a known technique to a known device to yield predictable results which would have been obvious to one of ordinary skill in the art (MPEP 2141 III D).  Reference to Kitamura et al., clearly teach a transistor having a vertical arrangement, thus one of ordinary skill in the art would have found it obvious to form a thin film transistor in the manner described by the prior art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Feng et al., in view of Cobianu et al., to form a vertical chemiresistor as taught by Kitamura et al., as applying a known technique to a known device to yield predictable results requires only routine skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798